Per curiam.
On May 19, 1984, Julius A. McKanders II, was convicted on twelve counts of conspiracy to commit an offense against the United States, to wit: “devising a scheme and artifice to defraud for the purpose of obtaining money and property by means of false and fraudulent pretenses, representations, and promises, in violation of Title 18, United States Code, Section 371.
“Executing a scheme and artifice to defraud by transmitting and causing to be transmitted certain signs, signals, and sounds by means of radio and wire communications in interstate and foreign commerce, in violation of Title 18, United States Code, Section 1343.
“Introducing and causing another person to travel in interstate commerce in order to execute a scheme and artifice to defraud, in violation of Title 18, United States Code, Section 2314.”
The said McKanders, on March 12, 1985, admitted that the above constituted a violation of Standard No. 66 of State Bar Rule 4-102 and requested that his petition for voluntary surrender of his license be accepted.
The Special Master recommends that McKanders’ petition for voluntary surrender of his license be accepted. The State Disciplinary Board accepts the Special Master’s recommendation and requests that McKanders’ name be removed from the list of those authorized to practice law in the State of Georgia.
Based upon the record, we accept, concur in and adopt the recommendation of the State Disciplinary Board. McKanders’ voluntary surrender of his license is accepted (which is equivalent to disbarment, In the Matter of Tew, 249 Ga. 587 (292 SE2d 721) (1982)). He may be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time his petition for reinstatement is filed.

Voluntary surrender of license accepted.


All the Justices concur.